Citation Nr: 0101181	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  99-22 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease, lower lumbar spine, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran's DD Form 214 shows verified active military 
service from January 1979 to June 1995 with two years, seven 
months and 23 days prior active service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision by 
the Detroit, Michigan, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in March 1999, a statement of the case was issued in 
March 1999, and the veteran's substantive appeal was received 
in November 1999.


FINDING OF FACT

The veteran's service-connected degenerative disc disease, 
lower lumbar spine, is manifested by complaints of pain and 
X-ray evidence of degenerative changes; the disability is not 
productive of more than moderate intervertebral disc syndrome 
with recurring attacks, abnormal mobility on forced motion, 
or more than moderate limitation of motion.


CONCLUSION OF LAW

The schedular criteria for entitlement to a rating in excess 
of 20 percent for the veteran's service-connected 
degenerative disc disease, lower lumbar spine, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5292, 5293, and 5295 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
which applies to all pending claims for VA benefits and which 
provides, among other things, that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA.  In the instant case, the Board finds 
that all relevant evidence identified by the veteran has been 
obtained, and the veteran was afforded a VA spine examination 
in October 1998.  The Board therefore finds that there has 
been substantial compliance with the assistance provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, _____ (2000) (to be codified at 
38 U.S.C. § 5103A).  The record as it now stands allows for 
equitable review of the veteran's appeal, and no useful 
purpose would be served by delaying appellate review for 
additional development.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Based on service medical records and a September 1995 VA 
examination, the veteran was granted service connection for 
his low back disability by rating decision in September 1995.  
A 20 percent disability rating was assigned and has remained 
in effect since that time.

Under Diagnostic Code 5293, which pertains to intervertebral 
disc syndrome, a 20 percent disability rating is for 
assignment for moderate; recurring attacks.  A 40 percent 
disability rating is assignable where there are severe; 
recurring attacks, with intermittent relief.

Under Diagnostic Code 5295, lumbosacral strain, a 20 percent 
rating is for application when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion 
unilateral, in standing position.  A 40 percent rating is for 
application when severe; with listing of whole spine to 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in standing position, loss of lateral 
spine motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Noting that the record shows evidence of lumbar spine 
arthritis confirmed by X-ray findings, the Board observes 
that the provisions of Diagnostic Code 5003 provides for 
evaluation by limitation of motion.  Under Diagnostic Code 
5292, moderate limitation of the lumbar spine warrants a 20 
percent evaluation; severe limitation of motion of the lumbar 
spine warrants a 40 percent evaluation.

When evaluating disabilities of the musculoskeletal system, 
in addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40, 4.45, 4.59, VA is required to consider 
whether an increased evaluation could be assigned on the 
basis of functional loss due to pain or weakness, to the 
extent that any such symptoms are supported by objective 
pathology.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

At a December 1997 VA examination, the veteran complained of 
intermittent low back pain; he wore a back brace.  Physical 
examination revealed lumbar spine range of motion as follows: 
forward flexion, 60 degrees; backward extension, 35 degrees; 
right and left lateral flexion, 30 degrees; rotation to the 
right 40, degrees; and rotation to the left, 45 degrees.  The 
veteran complained of a dull aching pain on the back at 60 
degrees of forward flexion.  There was no objective evidence 
of painful motion such as spasm, weakness or tenderness; 
there were no postural abnormalities, and gait was normal.  
Motor and sensory tests of the lower extremities were normal.  
X-rays of the lumbar spine revealed no acute disease such as 
dislocation or fracture.  The diagnosis was chronic low back 
pain, musculoskeletal in origin (suspected).

At an October 1998 VA spine examination, the veteran 
complained of constant low back pain; when the pain worsened 
there was radiation to the left leg and calf.  Physical 
examination revealed that the veteran wore a back brace; his 
posture was good and he could tiptoe without any complaints.  
The veteran could walk well and squatting was possible.  
Lumbosacral spine examination revealed no spinal defect, 
deformity, scoliosis.  Muscle tone was good without any 
spasm.  Lumbar spine range of motion was as follows: forward 
flexion, 75 degrees with pain; extension, 30 degrees; right 
and left lateral flexion, 30 degrees; and left and right 
rotation, 30 degrees.  Both lower limbs were negative for any 
neurological deficiency.  Straight leg raising was 70 degrees 
with complaints of back pain; Lasegue test was negative.  
Sacroiliac strain was not painful.  X-rays showed 
degenerative disc disease at L4-5 area.  An MRI of the lumbar 
spine reflected moderately severe degenerative disc disease 
and marked narrowing of L4, L5 disc space and desiccation.  
There was bony spurring at L4, L5 level.  There was no MRI 
evidence of significant disc bulging or frank focal soft disc 
herniation.  The diagnosis was degenerative disc disease, 
lower lumbar spine, without any disc herniation.  The 
examiner noted that the low back pain was of discogenic 
nature, and not due to a soft tissue condition.

After reviewing the evidence, the Board must conclude that 
the criteria for a rating in excess of the current 20 percent 
have not been met under any of the applicable diagnostic 
codes.  As for Diagnostic Code 5293, the overall evidence 
reveals no more than moderate disability with recurring 
attacks.  Although the MRI of the lumbar spine referenced in 
the October 1998 VA examination reflected "moderately severe 
degenerative disc disease," the examiner noted that there 
was no MRI evidence of significant disc bulging or frank 
focal soft disc herniation.  The examinations of record have 
been negative for objective findings of muscle spasm or 
radiculopathy, and no motor or sensory defect of the lower 
extremities has been noted.  The veteran's lumbar spine 
symptomatology is simply more in line with the schedular 
criteria for a 20 percent rating under Diagnostic Code 5293.

As for Diagnostic Code 5295, the symptoms listed for the next 
higher rating of 40 percent have not been shown.  While the 
medical evidence demonstrates some limitation of motion, pain 
on motion, and degenerative changes, there is no evidence 
showing that the veteran suffers from a listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in standing position, or 
abnormal mobility on forced motion.

With regard to Diagnostic Code 5292 for limitation of motion, 
the record does not show more than moderate limitation of 
motion.  The Board acknowledges the veteran's long-term 
complaints of pain with movement of his low back, and in 
reviewing the evidence the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Indeed, the 
December 1997 and October 1998 VA examiners did note that the 
veteran had pain (upon flexion) during range of motion 
testing.  However, there has been no showing of additional 
functional loss due to pain that would further limit motion 
so as to result in severe limitation of motion as required 
for a higher rating under Diagnostic Code 5292 or any other 
applicable Diagnostic Code.

While the Board does not doubt that the veteran's low back 
problems are productive of impairment, the currently assigned 
20 percent evaluation appears to contemplate the current 
degree of disability.  After reviewing the evidence in light 
of applicable diagnostic criteria, the Board is compelled to 
find that the preponderance of the evidence is against 
entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease, lower lumbar spine, at this 
time.  In making this determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 ___ (2000) (to be codified at 38 U.S.C. 
§ 5107), but there is not such a state of approximate balance 
of the positive evidence with the negative evidence to 
otherwise warrant a favorable determination.

Further, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that, in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  It has not been shown that the veteran's low back 
disability has resulted in frequent hospitalizations or 
caused a marked interference in the veteran's employment.  
The Board is therefore not required to refer this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.



		
	ALAN S. PEEVY	
	Member, Board of Veterans' Appeals



 

